


Borders Group, Inc.
2004 Long-Term Incentive Plan


Restricted Share Grant Agreement


This Restricted Share Grant Agreement (the “Agreement”), dated as of April 1,
2008 (the “Grant Date”), is made by and between Borders Group, Inc. (the
“Company”) and Name (the “Participant”).
 
RECITALS
 
WHEREAS, the Company has established and maintains the Borders Group, Inc. 2004
Long-Term Incentive Plan (the “Plan”);
 
WHEREAS, the Participant is a key employee of the Company;
 
WHEREAS, the Company desires to grant to the Participant shares of common stock
(“Common Stock”) under the Plan, subject to certain restrictions and
limitations; and
 
WHEREAS, the Participant desires to receive a grant of such shares from the
Company;
 
NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and the Participant agree as follows:
 
1.           Grant of Restricted Shares.
 
(a)           Number of Shares/Vesting.  The Company hereby grants to the
Participant # shares of Common Stock under the Plan, subject to the terms and
conditions set forth below (the “Restricted Shares”).  The Restricted Shares
shall be subject to the following vesting schedule:
 
Date                                                                                                Vesting
 
       April 1,
2011                                                                                                                100%
 
Subject to Section 1(b), upon the Participant’s termination of employment with
the Company and its Subsidiaries prior to April 1, 2011, all Restricted Shares
shall be forfeited by the Participant and cancelled by the Company; provided,
however, that if the Participant’s termination of employment is due to his death
or Disability (and occurs prior to a Change of Control), then the unvested
portion of the Restricted Shares shall be treated in accordance with the terms
of Section 12 of the Plan.  Section 12 of the Plan shall not apply to a
termination due to Retirement.
 
(b)           In the event of a Change of Control prior to the Participant’s
termination of employment with the Company and its Subsidiaries, the Restricted
Shares shall vest in full, except to the extent they are replaced by a
Qualifying Replacement Award (as defined below).  A Qualifying Replacement Award
shall mean an award of publicly traded restricted shares of the Company or its
successor in the Change of Control (or of the appropriate affiliate of such
successor) that (i) has a value, as of such replacement, that is at least equal
to the value of the Restricted Shares, (ii) is subject to the same vesting
schedule and terms as the Restricted Shares, (iii) provides for an acceleration
of vesting in the event of a termination of the Participant’s employment prior
to April 1, 2011 that is (1) by the Company other than for Cause (as defined in
the Plan, unless Cause is defined in an individual employment or severance
agreement to which the Participant is party, in which case such definition shall
apply), (2) by the Participant for Good Reason (within the meaning of Section
1(e)), or (3) due to the Participant’s death or Disability, and (iv) otherwise
contains terms and conditions substantially similar to, and in any event no less
favorable to the Participant than, the terms and conditions of the Restricted
Shares.  Without limiting the generality of the foregoing, a Qualifying
Replacement Award may take the form of a continuation of this Restricted Share
award if the requirements of the preceding sentence are satisfied.
 
(c)           Additional Documents/Capitalized Terms.  The Participant agrees to
execute such additional documents and forms as the Company may require for
purposes of this Agreement.  Any capitalized terms not defined herein shall have
the same meaning as set forth in the Plan document.
 
(d)           Issuance of Restricted Shares.  As soon as practicable following
receipt of this executed Agreement, the Company shall issue on behalf of the
Participant the number of Restricted Shares that the Participant has been
granted.  Such Restricted Shares, which shall be fully paid and nonassessable
upon their issuance, shall be represented by a certificate or certificates
registered in the name of the Participant and stamped with an appropriate legend
evidencing the nature of the Restricted Shares.  The certificates shall be held
by the Company or such other custodian as may be designated by the Company as a
depository for safekeeping until the forfeiture restrictions lapse pursuant to
the terms of this Agreement. The Participant shall execute such additional
documents and forms as the Company may require for these purposes.  Subject to
the terms and provisions of Michigan law, the Participant shall have all the
rights of a stockholder upon the issuance of the Restricted Shares, including
the right to vote the Restricted Shares and to receive all dividends or other
distributions paid or made with respect to the Restricted Shares, provided that
the Restricted Shares shall be subject to the restrictions set forth in this
Agreement.
 
(e)      Good Reason Termination.  For purposes of Section 1(b), a termination
shall be deemed to be for “Good Reason” if such termination is (i) effectuated
pursuant to a “good reason” or similar constructive termination right in an
individual employment or severance agreement to which the Participant is party,
or (ii) if the Participant is not party to any such agreement, initiated by the
Participant following the occurrence of any of the following: (1) an involuntary
relocation that increases the Participant’s commute by more than 35 miles, (2) a
material reduction in either the Participant’s base pay or the Participant’s
overall compensation opportunity from the levels in effect immediately prior to
the Change of Control, or (3) a material reduction in the Participant’s
authority, duties, or responsibilities below the levels in effect immediately
prior to the Change of Control.  Notwithstanding the foregoing, a termination
shall be deemed to be for Good Reason under clause (ii) of this Section 1(e)
only if the Participant provides written notice to the Company of the existence
of one or more of the conditions described therein within 90 days following the
Participant’s knowledge of the initial existence of such condition, the Company
fails to cure such condition during the 30-day period (the “Cure Period”)
following its receipt of such notice, and the Participant terminates employment
within 180 days following the conclusion of the Cure Period.
 
2.           Restrictions on Transfer.  Until the Restricted Shares are vested
in accordance with Section 1 of this Agreement, the Restricted Shares held by
the Participant (and any other securities issued in respect of the Restricted
Shares) may not be sold, exchanged, assigned, transferred, conveyed, gifted,
delivered, encumbered, discounted, pledged, hypothecated, or otherwise disposed
of, whether voluntarily, involuntarily, or by operation of law.
 
3.           Withholding.  The Participant shall be liable for any and all U.S.
federal, state or local taxes of any kind required by law to be withheld with
respect to the vesting of Restricted Shares.  When the Restricted Shares vest,
the Participant shall surrender to the Company a sufficient number of whole
shares of Common Stock as necessary to cover all applicable required withholding
taxes and social security contributions related to such vesting.  The Company
will provide the Participant with a cash refund for any fraction of surrendered
shares of Common Stock not necessary for required withholding taxes and social
security contributions.  Instead of requiring the Participant to surrender
shares as described above, the Company may, in its discretion, (a) require the
Participant to remit to the Company on the date on which the Restricted Shares
vest cash in an amount sufficient to satisfy all applicable required withholding
taxes and social security contributions related to such vesting, or (b) deduct
from his regular salary payroll cash, on a payroll date following the date on
which the Restricted Shares vest, in an amount sufficient to satisfy such
obligations.
 
4.           Grant Subject to Plan Provisions.  The grant of Restricted Shares
is made pursuant to the Plan, the terms of which are incorporated herein by
reference, and in all respects will be interpreted in accordance with the
Plan.  The Committee has the authority to interpret and construe this Agreement
pursuant to the terms of the Plan, and its decisions are conclusive as to any
questions arising hereunder.  In the event of any conflict between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall control.
 
5.           Notification of Election Under Section 83(b) of the Code.  If the
Participant shall, in connection with the grant of Restricted Shares under this
Agreement, make the election permitted under Section 83(b) of the Internal
Revenue Code (i.e., an election to include in gross income in the year of
transfer the amounts specified in Section 83(b) of the Internal Revenue Code),
then the Participant shall notify the Company of such election within 10 days of
filing notice of the election with the Internal Revenue Service.
 
6.           No Employment or Other Rights.  The grant of Restricted Shares does
not confer upon the Participant any right to be employed by the Company or any
Subsidiary and will not interfere in any way with the right of the Company or
any Subsidiary to terminate the Participant’s employment at any time.  The right
of the Company or any Subsidiary to terminate the Participant’s employment at
will at any time for any reason is specifically reserved.  The Participant will
not have any interest in any fund or specific assets of the Company by reason of
this grant.
 
7.           Nontransferability.  Except for tax withholding, the Participant’s
rights and interests under this Agreement may not be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of except, in the event of
the Participant’s death, by will or by the laws of descent and distribution.
 
8.           Applicable Law.  The validity, construction, interpretation and
effect of this instrument will be governed by and construed in accordance with
the laws of the State of Michigan, without giving effect to the conflicts of
laws provisions thereof.
 
9.           Notice.  Any notice to the Company or the Committee provided for in
this Agreement shall be addressed to Borders Group, Inc. in care of The
Secretary, Borders Group, Inc., 100 Phoenix Dr., Ann Arbor, MI 48108 and any
notice to the Participant will be addressed to the Participant at the current
address shown on the books and records of the Company or its Subsidiary.  Any
notice shall be sent by registered or certified mail.
 
10.           Discretionary Nature of Plan.  The Plan is discretionary in
nature, and the Company may suspend, modify, amend or terminate the Plan in its
sole discretion at any time, subject to the terms of the Plan and any applicable
limitations imposed by law.  This Restricted Share grant under the Plan is a
one-time benefit and does not create any contractual or other right to receive
additional Restricted Shares or other benefits in lieu of Restricted Shares in
the future.  Future grants, if any, will be at the sole discretion of the
Committee, including, but not limited to, the timing of any grant, the number of
Restricted Shares granted, and the vesting provisions.
 
11.           Entire Agreement.  This Agreement and the Plan contain the entire
agreement between the Participant and the Company regarding the grant of
Restricted Shares and supersede all prior arrangements or understandings with
respect thereto.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized representative and the Participant has hereunto set his hand
effective as of the Grant Date.


Borders Group, Inc.


By:                                                      
Its: Executive Vice President, Human Resources
As of: April 1, 2008
 
I hereby accept the Restricted Shares granted pursuant to this Agreement, and I
agree to be bound by the terms of the Plan and this Agreement.  I hereby further
agree that all the decisions and determinations of the Committee will be final
and binding.




Participant                                               Date


CHIDMS1/2512118.2

 
 

--------------------------------------------------------------------------------

 
